 


109 HR 1545 IH: Dietary Supplement and Healthy Meal Replacement Tax Parity Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1545 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Cannon introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat expenses for certain meal replacement and dietary supplement products that qualify for FDA-approved health claims as expenses for medical care. 
 
 
1.Short titleThis Act shall be known as the Dietary Supplement and Healthy Meal Replacement Tax Parity Act of 2005. 
2.FindingsCongress finds that— 
(1)improving the health status of United States citizens ranks as a top national priority of the Federal Government; 
(2)the importance of nutrition and the benefits of dietary supplements and low-fat meal replacement products to health promotion and disease prevention have been documented increasingly in scientific studies; 
(3)preventive health measures, including education, good nutrition, and moderate exercise, plus appropriate use of nutritional supplements, will limit the incidence of chronic diseases and reduce long-term health care expenditures; 
(4)promotion of good health and nutrition improves and extends lives while reducing health care expenditures; 
(5) reduction in health care expenditures is of paramount importance to the future economic well-being of the country;  
(6)consumers should be empowered to make informed choices about preventive health care programs based on data from scientific studies of health benefits related to particular dietary supplements; and 
(7)Federal tax policy that promotes the consumer’s access to safe dietary supplements and healthy meal replacement products is necessary in order to decrease exorbitant and ever-increasing health care costs and to promote wellness. 
3.Amounts paid for certain dietary supplements and meal replacements treated as medical expenses 
(a)In generalParagraph (1) of section 213(d) of the Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is amended by redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F), respectively, and by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)for dietary supplements that are permitted under section 403(r)(5)(D) of the Federal Food, Drug, and Cosmetic Act to bear labeling making a claim described in such section (relating to health claims), 
(D)for meal replacement products that— 
(i)are permitted under section 403(r)(3) of the Federal Food, Drug, and Cosmetic Act to bear labeling making a claim described in such section (relating to health claims), and 
(ii)may under section 403 of such Act bear labeling providing that the products are low fat and are a good source of protein, fiber, and multiple essential vitamins and minerals, . 
(b)Conforming amendments 
(1)Subparagraph (F) of section 213(d)(1) of such Code, as redesignated by subsection (a), is amended by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (C). 
(2)The last sentence of section 213(d)(1) of such Code is amended by striking subparagraph (D) and inserting subparagraph (F). 
(3)Paragraph (6) of section 213(d) of such Code is amended— 
(A)by striking and (C) and inserting and (E), and 
(B)by striking paragraph (1)(D) in subparagraph (A) and inserting paragraph (1)(F). 
(4)Paragraph (7) of section 213(d) of such Code is amended by striking and (C) and inserting and (E). 
(5)Sections 72(t)(2)(D)(i)(III) and 7702B(a)(4) of such Code are each amended by striking section 213(d)(1)(D) and inserting section 213(d)(1)(F). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.  
 
